EXHIBIT 10.1
 
AMENDMENT NO. 1 TO CREDIT AGREEMENT


This AMENDMENT NO. 1 TO CREDIT AGREEMENT (this “Amendment”) dated as of August
12, 2011 is entered into by and among MUELLER INDUSTRIES, INC., a Delaware
corporation (the “Borrower”), BANK OF AMERICA, N.A., in its capacity as
administrative agent for the Lenders (as defined in the Credit Agreement
described below) (in such capacity, the “Administrative Agent”) and in its
capacity as L/C Issuer (as defined in the Credit Agreement described below),
each of the Lenders signatory hereto, and each of the Subsidiary Guarantors (as
defined in the Credit Agreement described below) signatory hereto.  Each
capitalized term used and not otherwise defined in this Amendment has the
definition specified in the Credit Agreement described below.
 
WITNESSETH:
 
WHEREAS, the Borrower, the Administrative Agent, the L/C Issuer and the Lenders
party thereto have entered into that certain Credit Agreement dated as of March
7, 2011 (the “Credit Agreement”), pursuant to which the Lenders have made
available to the Borrower a revolving credit facility with a swing line sublimit
and a letter of credit sublimit;
 
WHEREAS, each of the Subsidiary Guarantors has entered into the Subsidiary
Guaranty pursuant to which it has guaranteed the payment and performance of the
obligations of the Borrower under the Credit Agreement and the other Loan
Documents;
 
WHEREAS, the Borrower has advised the Administrative Agent, the L/C Issuer and
the Lenders that it desires to issue commercial letters of credit; and
 
WHEREAS, the Administrative Agent, the L/C Issuer and the Lenders are willing to
amend the Credit Agreement to provide for the issuance of commercial letters of
credit on the terms and conditions contained in this Amendment;
 
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the parties hereto, the parties hereto
hereby agree as follows:
 
1. Amendments to Credit Agreement.  Subject to the terms and conditions set
forth herein, the Credit Agreement is hereby amended such that, after giving
effect to all such amendments, it shall read in its entirety as Exhibit A
attached hereto.  The Exhibits to the Credit Agreement are amended by adding a
new “Exhibit H” to the end thereof in the form of Exhibit B attached hereto.
 
2. Effectiveness; Condition Precedent.  The effectiveness of this Amendment and
the amendments provided in Section 1 are subject to the Administrative Agent’s
receipt of (a) counterparts of this Amendment, duly executed by the Borrower,
the Subsidiary Guarantors, the Administrative Agent, the L/C Issuer and the
Required Lenders and (b) counterparts of the amendment to the Bank of America
Fee Letter, duly executed by the Borrower, Bank of America and MLPFS.
 
 
1

--------------------------------------------------------------------------------

 
 
3. Consent of the Subsidiary Guarantors.  Each Subsidiary Guarantor hereby
consents, acknowledges and agrees to the amendments set forth herein and hereby
confirms and ratifies in all respects the Loan Documents to which such Person is
a party (including without limitation the continuation of such Person’s payment
and performance obligations thereunder, in each case upon and after the
effectiveness of this Amendment and the amendments contemplated hereby) and the
enforceability of such Loan Documents against such Person in accordance with its
terms.
 
4. Representations and Warranties.  In order to induce the Administrative Agent,
the Lenders and the L/C Issuer to enter into this Amendment, the Borrower
represents and warrants to the Administrative Agent, such Lenders and the L/C
Issuer as follows:
 
(a) The representations and warranties made by it in Article V of the Credit
Agreement, and by each Loan Party in each of the Loan Documents to which such
Loan Party is a party, are true and correct in all material respects on and as
of the date hereof, except that (i) if a qualifier relating to materiality or
Material Adverse Effect applies, such representation or warranty is true and
correct in all respects and (ii) to the extent that such representations and
warranties specifically refer to an earlier date, in which case they are true
and correct in all material respects as of such earlier date (except that if a
qualifier relating to materiality or Material Adverse Effect applies, such
representation or warranty is true and correct in all respects as of such
earlier date).
 
(b) Since the date of the most recent financial reports of the Borrower
delivered pursuant to Section 6.01 of the Credit Agreement, no act, event,
condition or circumstance has occurred or arisen which, singly or in the
aggregate with one or more other acts, events, occurrences or conditions
(whenever occurring or arising), has had or could reasonably be expected to have
a Material Adverse Effect;
 
(c) This Amendment has been duly authorized, executed and delivered by the
Borrower and the Subsidiary Guarantors party hereto and constitutes a legal,
valid and binding obligation of such Person, except as may be limited by general
principles of equity or by the effect of any applicable bankruptcy, insolvency,
reorganization, moratorium or similar law affecting creditors’ rights generally;
and
 
(d) No Default or Event of Default has occurred and is continuing or will exist
after giving effect to this Amendment.
 
5. Fees and Expenses.  The Borrower shall pay on demand all reasonable costs and
expenses of the Administrative Agent in connection with the preparation,
negotiation, execution, and delivery of this Amendment and any other documents
prepared in connection herewith, including, without limitation, the reasonable
fees, charges and disbursements of one counsel for the Administrative Agent.
 
 
2

--------------------------------------------------------------------------------

 
 
6. Entire Agreement.  This Amendment, together with the Loan Documents
(collectively, the “Relevant Documents”), sets forth the entire understanding
and agreement of the parties hereto in relation to the subject matter hereof and
supersedes any prior negotiations and agreements among the parties relating to
such subject matter.  No promise, condition, representation or warranty, express
or implied, not set forth in the Relevant Documents shall bind any party hereto,
and no such party has relied on any such promise, condition, representation or
warranty.  Each of the parties hereto acknowledges that, except as otherwise
expressly stated in the Relevant Documents, no representations, warranties or
commitments, express or implied, have been made by any party to the other in
relation to the subject matter hereof or thereof.  None of the terms or
conditions of this Amendment may be changed, modified, waived or canceled orally
or otherwise, except in writing and in accordance with Section 10.01 of the
Credit Agreement.
 
7. Full Force and Effect of Amendment.  Except as hereby specifically amended,
modified or supplemented, the Credit Agreement and all other Loan Documents are
hereby confirmed and ratified in all respects and shall be and remain in full
force and effect according to their respective terms.
 
8. Counterparts.  This Amendment may be executed in any number of counterparts,
each of which shall be deemed an original as against any party whose signature
appears thereon, and all of which shall together constitute one and the same
instrument.  Delivery of an executed counterpart of a signature page of this
Amendment by telecopy, facsimile or other electronic transmission (including
.pdf) shall be effective as delivery of a manually executed counterpart of this
Amendment.
 
9. Governing Law.  This Amendment shall in all respects be governed by, and
construed in accordance with, the laws of the State of New York.
 
10. Enforceability.  Should any one or more of the provisions of this Amendment
be determined to be illegal or unenforceable as to one or more of the parties
hereto, all other provisions nevertheless shall remain effective and binding on
the parties hereto.
 
11. References.  All references in any of the Loan Documents to the “Credit
Agreement” shall mean the Credit Agreement, as amended hereby and as from time
to time hereafter further amended, modified, supplemented, restated or amended
and restated.
 
12. Successors and Assigns.  This Amendment shall be binding upon and inure to
the benefit of the Borrower, each Subsidiary Guarantor, the Administrative
Agent, each Lender, the L/C Issuer and their respective successors and assignees
to the extent such assignees are permitted assignees as provided in Section
10.06 of the Credit Agreement.
 
[Signature pages follow.]
 
 
3

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the parties hereto have caused this Amendment No. 1 to
Credit Agreement to be executed as of the date first above written.
 

 
BORROWER:
 
MUELLER INDUSTRIES, INC.
 
By: /S/Kent McKee
 
Name: Kent McKee
 
Title:   Executive Vice President and Chief Financial Officer
   

 
 

 
SUBSIDIARY GUARANTORS:
     
EXTRUDED METALS, INC.
 
ITAWAMBA INDUSTRIAL GAS COMPANY, INC.
 
MUELLER BRASS CO.
 
MUELLER BRASS FORGING COMPANY, INC.
 
MUELLER COPPER TUBE COMPANY, INC.
 
MUELLER COPPER TUBE PRODUCTS, INC.
 
MUELLER EAST, INC.
 
MUELLER FITTINGS COMPANY, INC.
 
MUELLER IMPACTS COMPANY, INC.
 
MUELLER INDUSTRIAL REALTY CO.
 
MUELLER PLASTIC CORPORATION, INC.
 
PRECISION TUBE COMPANY, INC.
 
MUELLER PRESS COMPANY, INC.
 
MUELLER STREAMLINE CO.
     
By:/S/Kent A. McKee
 
Name: Kent A. McKee
 
Title:   Vice President
   

 
 

 
MUELLER REFRIGERATION, LLC
     
By:/S/Kent A. McKee
 
Name: Kent A. McKee
 
Title:   President
   

 
 

 
ADMINISTRATIVE AGENT:
     
BANK OF AMERICAN, N.A., as
 
Administrative Agent
     
By:/S/Michael Brashler
 
Name: Michael Brashler
 
Title:   Vice President
   

 
 

 
BANK OF AMERICAN, N.A., as
 
as a Lender and L/C Issuer
     
By:/S/David L. Grenville
 
Name: David L. Grenville
 
Title:   Senior Vice President
   

 
 
4

--------------------------------------------------------------------------------

 
 

 
REGIONS BANK, as a Lender and Co-
 
Syndication Agent
     
By:/S/Bryan W. Ford
 
Name: Bryan W. Ford
 
Title:   Senior Vice President
   

 
 

 
SUNTRUST BANK, as a Lender and Co-
 
Syndication Agent
     
By:/S/David Simpson
 
Name: David Simpson
 
Title:   Vice President
   

 
 

 
WELLS FARGO BANK, NATIONAL
 
ASSOCIATION, as a Lender and Co-
 
Documentation Agent
     
By:/S/Timothy Bolger
 
Name: Timothy Bolger
 
Title:   Vice President
   

 
 

 
US BANK NATIONAL ASSOCIATION, as a
 
Lender and Co-Documentation Agent
     
By:/S/Patrick McGraw
 
Name: Patrick McGraw
 
Title:   Vice President
   

 
 

 
FIRST TENNESSEE BANK, as a Lender
     
By:/S/Phillip E. Stevenson
 
Name: Phillip E. Stevenson
 
Title:   Sr. Vice President
   

 
 

 
HSBC BANK USA, NA, as a Lender
     
By:/S/Frank M. Eassa
 
Name: Frank M. Eassa
 
Title:   Assistant Vice President
   

 
 
5

--------------------------------------------------------------------------------

 